Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 1 of 21 PageID #: 5938




                         BLACKBURN
                            EXHIBIT A
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 2 of 21 PageID #: 5939




                  CV of Thomas L. Blackburn
                             2409 Klein Road, San Jose, CA 95148-1802
                                          (408) 507-8771
                                   tblackburn2409@yahoo.com

 Thomas Blackburn is a noted technologist, product developer, consultant, patent analyst, educator, and
 expert witness specializing in mobile, cellular, Blue-Tooth wireless technologies, GPS technologies, wired
 technologies, networks, phones, standards, location-based-services, hardware electrical designs, battery
 design & analysis and systems. Mr. Blackburn has over thirty years of experience in the field of electrical,
 industrial, RF and telecommunications engineering. He has worked for private organizations and has been
 a founder of several successful start-up telecommunications companies. Mr. Blackburn holds over 35 US
 and International Patents in the telecommunications field.

 Since 1996, his professional activities and services have focused exclusively on mobile, cellular, Blue-
 Tooth wireless technologies, GPS, A-GPS, wireless and wired technologies, forensics, electronic
 discovery, markets, standards, spectrum, regulations, damages, networks, hardware electrical designs,
 battery design & analysis and services. He has taught seminars on mobile, cellular and fixed wireless
 technologies. He has served as a plaintiff and defendant expert witness on a wide spectrum of civil,
 criminal and business matters/litigation involving wired and wireless technologies, electronic discovery,
 cable damages & repair costs, communications products and services.

 As a patent analyst, he has assisted many leading law firms in defending against or asserting claims of
 patent infringement and patent validity, including IPR’s. This patent work has encompassed Wi-Fi/WLAN
 standards, Bluetooth standards, DSL standards, all generations of standards for GSM, UMTS, LTE, and
 CDMA2000 cellular standards, including GSM/3GPP, ETSI, OMA,WAP, CT-2 / DECT / COMS. This
 patent work also included electrical designs including battery designs, equipment for reading barcodes and
 other labels, smart-meter designs with battery backup.

 He has written many expert reports for non-infringement, infringement, invalidity and validity. Over 25
 Declarations and Affidavit’s. He has given over 20 depositions and has testifying experience. He has
 assisted with post grant reviews including IPR’s to opine on the validity of patents.
 He has performed due diligence on patents in the early stages of infringement. He has testified at
 deposition or at a jury trial over 15 times.

 As a cellular forensic analyst, he has worked closely with private attorneys and Public Defenders in
 analyzing call detail records and has opined on cell phone location after performing cell site and CDR
 analysis. He has testified at deposition or at a jury trial 25 times.

 As an electronic discovery expert, he has worked closely with private attorneys in determining the
 transmission and receipt of critical documents such as DMCA notices, contracts, agreements, and other
 legal documents using email, FAX, and other transmissions media.

 As a hardware electrical designer, he analyzed failed electrical systems to determine causes.




 Mr. Blackburn’s expertise in cellular, mobile, GPS, wired and wireless communications
 encompasses the following areas:
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 3 of 21 PageID #: 5940



 Computer, Cellular/Mobile, GPS and Wireless Technologies

    •   2G, 3G & 4G mobile networks
    •   Location based services – GPS, A-GPS, Wi-Fi, Triangulation services
    •   SMS/MMS Standards & Protocols
    •   Cordless Telephone Standards
    •   Cell phone design
    •   Qi Design & Analysis
    •   Auto-dialer design
    •   GPS designs
    •   GPS devices – data analysis & tracking
    •   Cellular phones, Handsets, Smartphones & PDA’s including operating systems,
        SMS Messaging, MMS, WAP, Web Browsers, filters and access control
    •   Headphone review & analysis
    •   Earbud/earphone analysis
    •   Mobile & Wireless VoIP
    •   Interstate & International Calling Standards – Billing, Access Charges
    •   Bluetooth devices
    •   Fax transmissions- Copyright DMCA notices
    •   Wired technologies – DSL, ADSL2+, VDSL
    •   Power & charger adaptors / smart universal power adaptors / smart tips / Mophie
    •   E-cigarette design, failure analysis, battery explosion
    •   Determine cause of failure of hardware electrical systems and devices.
    •   Microprocessor design & implementations
    •   Multiple Access Technologies - CDMA, TDMA, FDMA, DSSS
    •   Network Standards
            o   GSM, GPRS & EDGE
            o   HSDPA, HSUPA, HSPA+
            o   iDEN
            o   IS-95, CDMA2000, EV-DO
            o   IS-54, IS-136
            o   CT-2 / DECT / COMS Standards for Cordless Telephones
            o   LTE (Long Term Evolution)
            o   WCDMA/UMTS
            o   Wi-Fi
            o   DSL

 Patent Infringement for Wired & Wireless Technologies

    •   Due diligence on patent claims
    •   Patent infringement/non-infringement analysis
    •   IPR Cases
    •   Patent validity/invalidity analysis & prior art search and opinions
    •   Claim charts & proof packages
    •   Technology evolutions
    •   Expert reports
    •   Testify
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 4 of 21 PageID #: 5941



 Work History

 GTE (General Telephone & Electronics) Advanced Development Group 1972 – 1985

 State of the art telephony designs, outside plant, coin & pay phone designs – over 25 US & International
 Patents
 International telephone standards, designs

 Go Digital Telecommunications – Engineering Director / Founder 1996 – 2006

 State of the art telephony designs – 3 US Patents

 Consultant / Expert Witness (05/1985 – Present)

 Expert witness & testify, Intellectual Property support services including reverse engineering of
 hardware & software, copyright & patent claims analysis, research, prior art searches. Cellular
 systems, GPS, Location Bases Systems, telephone designs, copper cable systems / design, fiber
 optic systems, Internet Access systems DSP systems, FPGA architectures.

 Electronic Product Design and development including audio/video system design, digital &
 analog design, microcontroller development, battery designs and backup systems, power supply
 design, e-cigarette failure analysis, Qi design, controller design, earbud analysis.

 Consulting Clients:

 Hawg Wired Inc. 1997 – 2010
 Provided consulting services for Audio System design for motorcycle systems

 Echelon Inc. 2005 - 2009
 Provided consulting services for Electricity Smart Meter, Lighting fixture & iLON Internet Server, power
 supply testing, NEBS Level 4 testing. Power supply design w/ power management. Cellular designs.

 E/O Networks 1988 - 1990
 Provided consulting services regarding VoIP, FTTH (Fiber-to-the-Home) specifications and design.
 Network Management design. – Patent & copyright reviews.

 Raychem 1989 - 1996
 Provided consulting services regarding DSL /HDSL systems design. Cable specification & design

 Raynet 1988 - 1992
 Provided consulting services regarding FTTH (Fiber-to-the-Home) specifications and design.
 Network Management design – copyright of CD manual for electrical appliances

 Able Telecommunications 1987 - 1989
 Provided consulting services regarding channel bank & line card design.

 International Compliance & Approvals, Inc.
 Provided consulting services regarding testing telecommunications systems per UL / Telecordia

 Evotech – 1985 - 1995
 Provided consulting services regarding systems designs for both commercial & industrial applications.
 Cell phone designs, navigation devices (GPS), medical devices.
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 5 of 21 PageID #: 5942



 Major expert case areas he has worked on include:


    •    Patent Infringement / Claim Elements - Review, Comparison & Analysis, prior art & discovery
    •    Patent Infringement / Validity & Invalidity reports, depositions, testify

    •    Cell phone call records analysis, tracking analysis, GPS, A-GPS
    •    Cell phone memory analysis (Smart card, SIM, hard-drive) for deleted messages, video, pictures
    •    911 & E911 liability, compliance and regulatory issues, equipment failure and maintenance
    •    Cell Phone design (hardware & mechanical) – patent infringement
    •    Cell Phone charging pad – Qi system
    •    FCC Standards & Regulations – Interstate, International calling
    •    FCC Tariffs, Access Charges, LATA calls
    •    Design Standards: 3GPP, ETSI, ITU; Wi-Fi Standards 802.11b/g/n
    •    Networks including UMTS, GSM, TDMA, CDMA, EV-DO, GPRS, FOMA, wireless IP, etc.
    •    Services including SMS, EMS, MMS, VoIP, SS7, Wi-Fi, email, instant messaging, etc.
    •    Protocols including SMS, EMS, MMS, HSDPA, WAP, TCP/IP, UDP, etc.
    •    800 MHZ Radio System architecture, design, audits and failure analysis – Repeater systems
    •    Cisco servers, routers; network switch architectures; packet switch routing
    •    Consumer product analysis, forensic testing, reverse engineering, BOM review, construction
    •    analysis – computers, TV Desk Top units, Auto-dialers, wireless devices, Headphones, e-cigarette.
    •    Determine cost and sales price for products – Insurance claims, thief, ebay
    •    Power system analysis / high voltage failures / proper grounding analysis
    •    Battery design, analysis, and backup power switching systems
    •    Battery failure analysis
    •    20W – 50W power supply designs w/ power management, line powered systems
    •    PC Power Supply (AT, ATX & Brick-laptop), power management, market surveys & analysis
    •    Consumer product analysis for proper design / construction & assembly per UL
    •    Cable liability case involving cable installation procedures
    •    Cable damage cases and cost analysis
    •    UL safety testing, NEBS, IEC62052/53, IEC60601 (Medical), IEC61000 & RBOC lab testing
    •    Class Action Lawsuits – earbud analysis
    •    Electrical failure analysis and causes – water heater, electronic cable assemblies.
    •    Twisted copper cable design / specification for DSL / ADSL2+ transport, 10/100 Mbit
    •    Computer / laptop analysis – records monitoring
    •    FAX, email using IP
    •    GPS devices – design, data analysis, data recovery
    •    Location Based Systems
    •    Laptop design, keypads, battery, battery chargers
    •    Bluetooth devices
    •    Audio headphone testing & verification of operation (Boise, ear buds for cell phones).
    •    DSP & FPGA desktop / plug-in architecture design & reverse engineering
    •    Fiber Optic system design & failure analysis – network management design
    •    Multi-channel ADSL systems using DSL (gSHDSL) transport technology

 Education
  Year        College/University                               Degree
  1972-77     Stanford University (Satellite classes @ GTE)    Graduate work in Engineering and
                                                               Business – non accredited
  1972        Santa Clara University (Satellite classes)       Graduate work in Engineering and
                                                               Business – non accredited
  1971        San Jose State University, San Jose, CA          BS w/distinction, Electrical
                                                               Engineering GPA 3.25
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 6 of 21 PageID #: 5943



 Patents Awarded - 37
 US Patent # 3,766,414                Issued Oct. 16, 1973
 US Patent # 3,781,482                Issued Dec. 25, 1973
 US Patent # 4,012,688                Issued Mar. 15, 1977
 US Patent # 4,048,576                Issued Sept.13, 1977
 US Patent # 4,145,665                Issued Mar. 20, 1979
 US Patent # 4,170,722                Issued Oct. 09, 1979
 US Patent # 4,205,275                Issued May. 27, 1980
 US Patent # 4,240.024                Issued Dec. 16, 1980
 US Patent # 4,405,903                Issued Sept.20, 1983
 US Patent # 4,439,634                Issued Mar. 27, 1984
 US Patent # 4,536,871                Issued Aug. 20, 1985
 US Patent # 4,580,260                Issued Apr. 01, 1986
 US Patent # 4,583,220                Issued Apr. 15, 1986
 US Patent # 4,591,855                Issued May. 27, 1986
 US Patent # 4,633,459                Issued Dec. 30, 1986
 US Patent # 4,642,426                Issued Feb. 10, 1987
 US Patent # 4,658,395                Issued Apr. 14, 1987
 US Patent # 5,691,718                Issued Nov. 25, 1997
 US Patent # 6,556,638                Issued Apr. 29, 2003
 US Patent # 6,567,522                Issued May. 20, 2003
 US Patent # 7,023,877                Issues April 04, 2006

 International Patent # WO 96/41441   Issued Dec. 19, 1996

 Canadian Patent # 961,097            Issued Jan. 14, 1975
 Canadian Patent # 991,765            Issued June. 22, 1976
 Canadian Patent # 1,107,824          Issued Aug. 25, 1981
 Canadian Patent # 1,123,068          Issued May. 04, 1982
 Canadian Patent # 1,123,924          Issued May. 18, 1982
 Canadian Patent # 1,132,200          Issued Sept. 21, 1982
 Canadian Patent # 1,132,592          Issued Oct. 12, 1982
 Canadian Patent # 1,137,178          Issued Dec. 07, 1982
 Canadian Patent # 1,165,409          Issued Apr. 10, 1984
 Canadian Patent # 1,190,681          Issued July 16, 1985
 Canadian Patent # 2,223,977          Issued Dec. 19, 1996
 European Patent #EP0872067           Issued Oct. 21, 1998
 Australian Patent # AU6038096        Issued Dec. 30, 1996
 South Africa Patent # ZA9604841      Issued Dec. 08, 1997
 Argentina Patent # A002206           Issued Jan. 07, 1998

 Focus Groups
 Nichols Research – PC Power Supplies – Market Analysis & Surveys, Oscilloscopes, Semiconductors, cell phone
 architectures, microprocessors, routers, patents.

 Publications & Presentations (Lectures, Teaching Classes)
 IEEE Journal –Articles regarding electronics & telecommunications devices (1975 – 1982) – Co-author with Jim
 Stewart, Neal Zelmer (GTE Lenkurt Inc.)
 Presentations at IEEE & NEC conventions and meetings. Presentations at Public Defenders Office’s
 Articles for Quarterly Newsletters – Forensis Group, Consolidated

 Professional Associations and Achievements

    IEEE 1972 – 1985- currently not a member
    1999 “Super Star” award for superior telecommunications design
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 7 of 21 PageID #: 5944



 Patent Cases in the past 7-10 years:


        Case         Vanguard Products Group v. Invue Security DEFENDANT 2020 Active

                     Patent # 10,043,358         IPR # IPR2020-00069


       Client        Tim F. Williams
                     Dority & Manning, P.A.
                     Two Liberty Square | 75 Beattie Place, Suite 1100
                     Greenville, SC 29601 | USA
                     (864) 271-1592
                     (864) 527-1554 | direct


   Subject Matter    Merchandise security systems and methods for displaying and protecting an
                     article of merchandise from theft. IPR
       Cause         PTAB Issue


                         •    Technical analysis of related patents
      Work               •    Prior Art patent searches
  Product/Service        •    Summary in support of validity
     Provided



        Case         Solaredge Technologies v. SMA Solar Technology DEFENDANT 2019 Active
                     PLAINTIFF in IPR proceedings

                     Patent # 8,922,048        IPR # IPR2020-00021


       Client        Michael Kucher                            Thomas Eschweiler
                     mkucher@slatermatsil.com                  TEschweiler@epiplaw.com

                     Slater Matsil, LLP                         Eschweiler & Potachnik, LLC
                     17950 Preston Road, Suite 1000             629 Euclid Ave., Suite 1000
                     Dallas, Texas 75252                        Cleveland, Ohio 44114
                     (972) 707-9023                            (216) 502-0600


    Subject Matter   System, Apparatus and Methods – PV Sub-Generator Box & PV Inverter for a PV System
                     IPR
        Cause        PTAB Issue

  Work                   •    Technical analysis of related patents
  Product/Service        •    Prior Art patent searches
  Provided               •    Summary in support of validity
                         •    Claim construction
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 8 of 21 PageID #: 5945




       Case         Local Intellegence, LLC v. HTC America, Inc. et al     PLAINTIFF 2018 Active



                    Nicole D. Galli
       Client       ndgalli@ndgallilaw.com

                    Law Offices of N.D. Galli LLC
                    2 Penn Center Plaza, Suite 910
                    1500 JFK Blvd
                    Philadelphia, PA 19102

   Subject Matter   System, Apparatus and Methods for refreshing a display of a telephone

       Cause        Patent Infringement


                       •   Technical analysis of related patents
      Work             •   Claim terms / Claim Construction / Extrinsic Evidence
  Product/Service      •   Declaration in support of Claim Construction briefing
     Provided




       Case         Mobility Workx, LLC v. T-Mobile, et. al          PLAINTIFF           2018 Active

                    David Skeels
       Client       dskeels@whitakerchalk.com

                    Whitaker Chalk Swindle & Schwarz PLLC
                    301 Commerce Street, Suite 3500
                    Fort Worth, TX 76102-4186


   Subject Matter   System, Apparatus and Methods for proactive allocation of wireless
                    communication resources (Handover procedures)
       Cause        Patent Infringement


                       •   Technical analysis of related patents
      Work             •   Claim terms / Claim Construction / Extrinsic Evidence
  Product/Service      •   Declaration in support of Claim Construction briefing
     Provided
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 9 of 21 PageID #: 5946




       Case         Smart Meter Tech. v. Duke Energy               PLAINTIFF   2017 Active
                    ITRON, Inc. v. Smart Meter Technologies (IPR) DEFENDANT
                    Rick Sanchez                        Decker A Cammack
       Client       rsanchez@whitakerchalk.com         cdammack@whitakerchalk.com

                    Whitaker Chalk Swindle & Schwarz PLLC
                    301 Commerce Street, Suite 3500
                    Fort Worth, TX 76102-4186

                    Smart Meter technology
   Subject Matter   Power Supply / Battery backup systems
                    Power line communication – cellular, Wi-F-, PLC
       Cause        IPR Petition by ITRON for Smart Meter Patent


                       •   Technical analysis of related patents
      Work             •   Claim terms
  Product/Service      •   Prior Art References
     Provided          •   Wrote IPR Declaration




       Case         NIC v. Newport Trial Group                          PLAINTIFF    2017 Active
                    James M. Sabovich
       Client
                    Callahan & Blaine
                    3 Hutton Centre Drive
                    Ninth Floor
                    Santa Ana, CA 92707

                    Location Servers, Data bases, GPS, UMTS, LTE 3GPP Messages
   Subject Matter   Cell Phone Data Records
                    Cell Site Location Sites
       Cause        Declaration for accuracy & reliability of phone records


                       •   Technical analysis of records
      Work             •   Wrote Declaration
  Product/Service
     Provided
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 10 of 21 PageID #: 5947




        Case         Nokia Corp. v. Huawei Tech. Co. Ltd.               PLAINTIFF   2016 Closed
                     Scott Stevens
       Client        Scott.Stevens@alston.com

                     Alston & Bird LLP
                     1201 W. Peachtree Street, Atlanta, Georgia 30309
                     (404) 881-7000

                     Cellular handover technologies
   Subject Matter    Inter-RAT & idle mode relocation
                     Handover to non-3GPP
       Cause         Infringement


                         •   Technical analysis of related patents
       Work              •   Claim terms
   Product/Service       •   Prior Art References
      Provided




        Case         TCL v. Ericsson        DEFENDANT         2016 Closed
                     Lisa Mandrusiak
       Client        lmandrusiak@oblon.com

                     Oblon, McClelland, Maier & Neustadt, LLP
                     1940 Duke Street, Alexandria, Virginia

                     Direct: 703.412.6492
                     Location Servers, Data bases, GPS, A-GPS; UMTS, LTE 3GPP Messages
   Subject Matter    Position updating method, user preferences, determinations

       Cause         IPR Petition by Plaintiff for Defendant’s Patent


                         •   Technical analysis of related patents
       Work              •   Prior Art References
   Product/Service       •   IPR analysis and rebuttal
      Provided           •   Wrote (3) IPR Declarations
                         •   Validity report
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 11 of 21 PageID #: 5948




        Case         COMARCO WIRELESS TECHNOLOGIES, INC. v. Apple Inc.             PLAINTIFF
                     2015 Closed
                     Charles Quinn- (Charles Quinn; Ethan R. Fitzpatrick; Glen M Diehl)
       Client        CQuinn@grahamcurtin.com

                     Charles Quinn; Ethan R. Fitzpatrick; Glen M Diehl
                     GRAHAM CURTIN PA
                     4 Headquarters Plaza
                     Morristown, NJ 07962-1991
                     Charging adaptors & smart cables.
   Subject Matter

       Cause         Infringement of patent for smart cables


                         •   Technical analysis of related patents
       Work              •   Prior Art References
   Product/Service       •   IPR analysis and rebuttal
      Provided




        Case         Core Wireless v. Apple Inc.      PLAINTIFF      2014 Closed
                     Dino Hadzibegovic - (Bunsow De Mory Smith & Allison LLP)
       Client
                     dhadzibegovic@bdiplaw.com

                     Bunsow De Mory Smith & Allison LLP
                     55 Francisco Street, Suite 600
                     San Francisco, CA 94133
                     (415) 426-4735
                     Protocols and standards – 3GPP / OMA GSM, UMTS, LTE
   Subject Matter    Quality Measurement Report protocol (QoS parameters);
                     Dynamic Configurations
                     Handoff / Handover Procedures
       Cause         Infringement of patent for data transmission


                         •   Technical analysis of related patents
       Work              •   Prior Art References
   Product/Service       •   Claim construction
      Provided           •   Validity charts / reports
                         •   Infringement reports
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 12 of 21 PageID #: 5949




        Case         Skyhook v. Google        PLAINTIFF   2014 Settled
                     Paul Ehrlich – Tensegrity Law Group LLP
       Client
                     paul.ehrlich@tensegritylawgroup.com

                     TENSEGRITY LAW GROUP LLP
                     555 Twin Dolphin Drive, Suite 360
                     Redwood Shores, CA 94065
                     650-802-6045 (phone)
                     650-802-6001 (fax)
                     Location Based System and Applications – GPS, A-GPS, Wi-Fi; Server Location
   Subject Matter    Storage Tracking system. Blue-Tooth. Wi-Fi servers, data bases

       Cause         Infringement of patent


                         •   Technical analysis of related patents
       Work              •   Prior Art References
   Product/Service       •   Claim construction
      Provided           •   Validity charts / reports
                         •   Infringement reports



        Case         BookIT v. Google       PLAINTIFF    2014 Closed
                     Annie Huang – Robins, Kaplan, Miller & Ciresi
       Client
                     ahuang@rkmc.com

                     Robins, Kaplan, Miller & Ciresi
                     601 Lexington Ave.
                     New York, NY 10022
                      (212) 980-7438

                     SMS Network Architecture & System, Location servers & databases
   Subject Matter    Booking Systems

       Cause         Infringement of patent


                         •   Technical analysis of related patents
       Work              •   Prior Art References
   Product/Service       •   Claim construction
      Provided           •   Validity charts / reports
                         •   Infringement reports
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 13 of 21 PageID #: 5950




        Case         SmartPhone Technologies, Inc. v. HTC Corp. PLAINTIFF 2013 Settled
                     Ed Nelson- (Nelson Bumgardner Casto– Intellectual Property Litigation)
       Client
                     enelson@nbclaw.net; tcecil@nbclaw.net

                     Nelson Bumgardner Casto
                     3131 W. 7th Street, Suite 300
                     Fort Worth, Texas 76107
                     (817) 806-3812
                     Telephony Functionality of Smartphone; Synchronization of computers
   Subject Matter    Alternative Network Links; Managing Phone Calls on a PDA; Data Exchange
                     between Computers
                     Handset functionality
       Cause         Infringement of patents


                        •   Technical analysis of related patents & review of Nokia patent portfolio
       Work             •   Prior Art References
   Product/Service      •   Claim construction
      Provided          •   Validity charts / reports
                        •   Infringement reports



        Case         SmartPhone Technologies, Inc. v. RIM Corp PLAINTIFF 2013 Settled
                     James C. Hall – (Hays Bostock Cronin LLC)
       Client
                     Hays Bostock Cronin LLC
                     300 Brickstone Square Suite 900
                     Andover, MA 01810


                     Protocols and Standards – 3GPP / OMA GSM, UMTS
   Subject Matter    Synchronization methods, communications methods, paging methods
                     Telephony Functionality of Smartphone; Handset functionality
       Cause         Infringement of patents


                        •   Technical analysis of related patents & review of Nokia patent portfolio
       Work             •   Prior Art References
   Product/Service      •   Claim construction
      Provided          •   Validity charts / reports
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 14 of 21 PageID #: 5951




        Case         Netairus Technologies, LLC v. Apple Inc.        PLAINTIFF        2013 Closed
                     Marc Lorelli - (Law Firm –Brooks Kushman P.C.)
       Client
                     mlorelli@brookskushman.com

                      Brooks Kushman P.C.
                     1000 Town Center Drive, 22nd Floor
                     Southfield, MI 48075-1238
                      (248) 358-4400

                     Protocols and standards – 3GPP / OMA GSM, UMTS UTRAN
   Subject Matter    Wireless Handset Communications System
                     SMS Content; Web based applications
       Cause         Infringement of patent for data transmission / power of transmission


                         •   Technical analysis of related patents and cellular / Wi-Fi networks
      Work               •   Expert report on Infringement
  Product/Service        •   Expert report on Validity
     Provided            •   Deposition scheduled




        Case         Netairus Technologies, LLC v. Apple Inc.        PLAINTIFF        2013 Closed
                     Mark D. Roth - (Orum & Roth, LLC)
       Client
                     markdroth@gmail.com

                     ORUM & ROTH, LLC
                     53 West Jackson Blvd.
                     Suite 620
                     Chicago, Il 60604
                     312-922-6262
                     Protocols and standards – 3GPP / OMA GSM, UMTS UTRAN
   Subject Matter    Wireless Handset Communications System
                     SMS Content; Web based applications
       Cause         Infringement of patent for data transmission / power of transmission


                         •   Technical analysis of related patents and cellular / Wi-Fi networks
       Work              •   Expert report on Infringement
   Product/Service       •   Expert report on Validity
      Provided           •   Deposition -Nov 3, 2011
                         •   Re-exam of patent  Found valid  2nd deposition Aug 15, 2013
                         •   Testified in court – Infringement & Validity – Dec. 2013
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 15 of 21 PageID #: 5952




        Case         2-Way Computing v. Sprint         PLAINTIFF    2010 Closed
                     Christina McCullough- (Knobbe Martens – Intellectual Property Law)
       Client
                     christina.mccullough@kmob.com

                      Knobbe Martens
                     1420 Fifth Avenue, Suite 3600
                     Seattle, WA 98101

                     Protocols and standards – 3GPP / OMA
   Subject Matter    Computer Station Audio Communications – Blue-Tooth, Wi-Fi.

       Cause         Infringement of patent


                        •   Technical analysis of related patents
       Work             •   Claim construction
   Product/Service
      Provided




        Case         Plant Eq. (Cassidian Communications) v Intrado PLAINTIFF 2012 Closed
                     Matt Greinert - (Dewey & LeBoeuf)
       Client
                     mgreinert@dl.com

                     Dewey & LeBoeuf
                     One Montgomery Street, Suite 3500
                     San Francisco, CA 94104
                     (415) 951-1100



   Subject Matter    Protocols and standards – 3GPP / OMA
                     Emergency systems - 911
       Cause         Infringement of patent


                        •   Technical analysis of related patents
       Work             •   Review of infringing products
   Product/Service      •   Claim construction
      Provided
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 16 of 21 PageID #: 5953




        Case         KARL v. Purple Tree Technologies , Inc. DEFENDANT 2012 Closed
                     Richard Brophy- (Armstrong Teasdale, LLP– Intellectual Property
       Client        Litigation)

                     Armstrong Teasdale LLP
                     7700 Forsyth Blvd.
                     Suite 1800
                     St. Louis, MO 63105

   Subject Matter    Patent Infringement
                     Transmission technologies – CDMA/ UMTS
       Cause         Infringement of patent


                         •   Technical analysis of related patents
       Work              •   Review of infringing products
   Product/Service       •   Review routers/servers, security, backup files
      Provided           •   Prior Art review / Claim construction




        Case         Barry Rosen v. Global Net Access DEFENDANT               2012 Jury Trial - Closed
                     Jeffrey Cohen– Cohen & Richardson, P.C.
       Client
                     Jeffrey Cohen
                     Cohen & Richardson, P.C.
                     2321 Rosecrans Ave., Suite 4210
                     El Segundo, CA 90245



   Subject Matter    Copyright Infringement

       Cause         Infringement of copyright pictures

                         •   Technical analysis of related media and technology
       Work              •   Review routers/servers, security measures, backup files
   Product/Service       •   Industry analysis of transmission means
      Provided           •   Expert report
                         •   Deposition August 31, 2011
                         •   Trial testimony August 01, 2012
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 17 of 21 PageID #: 5954




        Case         Motorola Mobility, Inc. v. Apple Inc.    PLAINTIFF 2012 Closed
                     Quinn Emanuel Urquhart & Sullivan, LLP
       Client
                     500 W. Madison Street, Suite 2450
                     Chicago, Illinois 60661-2510
                     (312) 463-2961




   Subject Matter    Protocols and standards – Network

       Cause         Infringement of patent


                        •   Technical analysis of related patents
       Work
   Product/Service
      Provided




        Case         Microsoft Corp. v. Motorola Mobility, Inc. DEFENDANT 2012 Closed
                     Tim Whitfield – (Powell Gilbert, LLP)
       Client
                     Powell Gilbert, LLP
                     85 Fleet Street
                     London, UK
                     +44 20 3040 8032


   Subject Matter    Protocols and standards – Network

       Cause         Infringement of patent


                        •   Technical analysis of related patents
       Work
   Product/Service
      Provided
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 18 of 21 PageID #: 5955




       Case            Cellular Trace LLC v. AT&T, T-Mobile et al   PLAINTIFF 2010 – 2011 Settled
                       Decker Cammack Esq. (Law Firm – Nelson Bumgardner Casto, P.C.)
       Client          dcammack@nbclaw.net

                       Nelson Bumgardner Casto, P.C.
                       3131 West 7th St. Suite 300
                       Fort Worth, TX 76112
                       (817) 377-3490

                       Protocols and standards – 3GPP / OMA
   Subject Matter      SMS, MMS Messaging techniques
                       WAP messages
       Cause           Infringement of patent(s) for SMS Messaging technology


                Work       •   Technical analysis of related patents and SMS Messaging protocols
                           •   Review of SMS,WAP,MMS standards
   Product/Service         •   Expert report of infringement / validity
         Provided          •   Analysis / testing of infringing cell phone products




       Case            Cellular Trace LLC v. Metro PCS        PLAINTIFF 2010 – 2011 Settled
                       Decker Cammack Esq. (Law Firm – Nelson Bumgardner Casto, P.C.)
       Client          dcammack@nbclaw.net

                       Nelson Bumgardner Casto, P.C.
                       3131 West 7th St. Suite 300
                       Fort Worth, TX 76112
                       (817) 377-3490

                       Protocols and standards – 3GPP / OMA
   Subject Matter      SMS, MMS Messaging techniques
                       WAP messages

       Cause           Infringement of patent(s) for SMS Messaging technology


              Work        •    Technical analysis of related patents and SMS Messaging protocols
                          •    Review of SMS,WAP,MMS standards
   Product/Service        •    Expert report of infringement / validity
         Provided         •    Analysis / testing of infringing cell phone products
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 19 of 21 PageID #: 5956




        Case         U.S. Pat 7,209,950 Due Diligence    PLAINTIFF       2011 Closed
                     Michell S. Rosenfeld (Pluritas –Experts in Transacting IP)
       Client
                     mitch@pluritas.com

                     Pluritas –Experts in Transacting IP
                     201 California Street – Suite 650
                     San Francisco, CA 94111

   Subject Matter    Inter-carrier SMS/MMS Reformatting

       Cause         Possible Infringement of patent


                         •   Technical analysis of patent & technology
       Work              •   Technical report
   Product/Service
      Provided




        Case         Wi-LAN, Inc. v. Westell Technologies, Inc. et al. DEFENDANT 2009-2010 Settled
                     Michael Spillner- Partner (Law Firm – Orrick, Herrington & Sutcliffe LLP)
       Client        mspillner@orrick.com

                      Orrick
                     1000 Marsh Road
                     Menlo Park, CA 94025
                     (650) 614-7400


   Subject Matter    ADSL line powered product (L0, L2,L3 Techniques)

       Cause         Infringement of patent for ADSL technologies


                         •   Technical analysis of related patents and ADSL technology
       Work              •   Industry analysis of products
   Product/Service       •   Prior art searches
      Provided           •   Claims analysis / claim charts
                         •   Expert report of Invalidity
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 20 of 21 PageID #: 5957



 Cell Phone Forensics – GPS, CDR Analysis & Mapping (Criminal Cases)

    • Over 50 cases involving criminal activity – robbery, murder
    • Testified in court or deposition over 20 times
    • Use of GPS / A-GPS to track cellular devices

 Cell Phone Forensics – GPS, CDR Analysis & Mapping (Non-Criminal Cases)

    • Over 20 cases involving lawsuits, car accidents, harassment, divorce
    • Testified in court or deposition over 10 times
    • Use of GPS / A-GPS to track cellular devices

 Other Cases (Not Involving Cell Phones)

    • Over 15 cases involving Class Action Lawsuits (Apple Inc.), liability cases,
      manufacturing, counterfeit product analysis

    • Testified in court or deposition over 10 times

       Class Action Lawsuit (Apple Inc.) - Apple iPOD earbuds & earphones (testing & analysis) – Plaintiff

       Class Action Lawsuit (Apple Inc.) - Apple iPhone touchscreen components (testing & analysis) - Plaintiff

       Sleek Audio v. Curtis Jackson – Headphones – Wi-Fi, Defendant alleged to have copied the Plaintiff’s design

       M2 Enterprises – involving analysis of BOISE headphones (determine if counterfeit)

       Forward v. Sansonic – Manufacturing case involving testing, design review of TV Desk Top products & headphones - Defendant

       State Farm General Insurance v. Atomi Inc. – Defendant

       State Farm General Insurance v. Best Case Accessories – Defendant\

       Regents of The University of California v. The Electric Heater Company - Defendant

       PacBell v. Phase 3 – Liability case involving telecommunications cables – Defendant

       PacBell v. Griffith – Liability case involving telecommunications cables – Defendant

       PacBell v. Pile Foundation - Liability case involving telecommunications cables – Defendant

       Verizon v. Community Central Energy –        Case involving liability for cable damage / installation / design – Defendant

       Auburn Lake Trail POA v. R&S Gates –         POA suing R&S Gates for faulty telephone equipment installation.

       John Fieldman v. ATT – E911 failure resulting in death and destructive fire. Repeater equipment failure - Defendant

       Nokia Siemens Networks v. CarrierComm – involving analyzing microwave IDU / ODU and performance

       Rosen v. GNAX – Electronic discovery issue using FAX and email transmissions – Defendant

       Miles v. Matsushige – Water damage to electronic equipment – replacement value analysis – Defendant

       Pacific Bell v. Tupent – Damage to electrical splice box – estimate of repair for insurance co. – Defendant

       Whizz Systems v. KK Builders – Damage to AMS Antenna Measurement System from water leak - Defendant
Case 2:20-cv-00281-JRG Document 135-10 Filed 04/21/21 Page 21 of 21 PageID #: 5958
